Exhibit 10.1
EXECUTION VERSION
          AMENDMENT AGREEMENT (this “Amendment”), dated as of July 7, 2011,
among NUANCE COMMUNICATIONS, INC., a Delaware corporation (the “Borrower”), the
LENDERS party hereto, UBS AG, STAMFORD BRANCH (“UBS”), as administrative agent
and as collateral agent, and CITIGROUP GLOBAL MARKETS INC. (“Citi”), as sole
lead arranger and sole book runner, and the other parties thereto from time to
time to the Credit Agreement, dated as of March 31, 2006, as amended and
restated as of April 5, 2007 (as amended, supplemented, amended and restated or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”),
among the Borrower, the LENDERS party thereto from time to time, UBS AG,
STAMFORD BRANCH, as administrative agent, and the other parties thereto from
time to time. Capitalized terms used and not otherwise defined herein shall have
the meanings assigned to them in the Existing Credit Agreement.
          WHEREAS, the parties hereto wish to, among other things, amend and
restate the Existing Credit Agreement in its entirety to extend the maturity of
a portion of the Revolving Facility Commitments and Term Loans and to effect
certain other changes described herein;
          WHEREAS, each Lender who executes and delivers this Amendment as an
Extending Lender (as defined below) has agreed to extend the maturity of all or
a portion of such Lender’s Loans and Commitments in accordance with the terms
and subject to the conditions set forth herein;
          WHEREAS, Section 9.08 of the Existing Credit Agreement provides that
the relevant Loan Parties and the Required Lenders may amend the Existing Credit
Agreement and the other Loan Documents for certain purposes;
          NOW, THEREFORE, in consideration of the premises contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
          Section 1. Amendment.
     (a) The Existing Credit Agreement is, effective as of the 2011 Amendment
Effective Date (as defined below), hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in Exhibit A hereto
(the Existing Credit Agreement as amended hereby, the “Amended and Restated
Credit Agreement”).
     (b) Each of the Exhibits and Schedules to the Existing Credit Agreement set
forth in Exhibit B hereto is, effective as of the 2011 Amendment Effective Date,
hereby amended and restated in the form set forth in Exhibit B hereto.
     (c) All Term Lenders may elect (the “Extending Term Lenders”) to become
Term C Lenders (as defined in the Amended and Restated Credit Agreement) and
holders of Term C Loans (as defined in the Amended and Restated Credit
Agreement) subject to all of the rights, obligations and conditions thereto
under the Amended and Restated Credit Agreement by executing the signature page
hereof as a “Term Lender” and delivering to the Administrative Agent such
signature page (the “Term C Extension Notice”) prior to 12:00 PM, New York City
time on June 28, 2011 (the “Consent Deadline”) (provided that the Borrower in
its discretion in consultation with the Administrative Agent may accept any Term
C Extension Notice delivered to the Administrative Agent after the Consent
Deadline) stating the amount of their Term Loans outstanding that such Term
Lender would like to extend and reclassify as Term C Loans (“Term C Loans”)

 



--------------------------------------------------------------------------------



 



immediately prior to the effectiveness of the 2011 Amendment Effective Date (the
“Proposed Term C Extension Amount”).
     (d) All Revolving Facility Lenders may elect (the “Extending Revolving
Lenders” and together with the Extending Term Lenders, the “Extending Lenders”)
to become Tranche 2 Revolving Lenders (as defined in the Amended and Restated
Credit Agreement) and holders of Tranche 2 Revolving Commitments (as defined in
the Amended and Restated Credit Agreement) subject to all of the rights,
obligations and conditions thereto under the Amended and Restated Credit
Agreement by executing the signature page hereof as a “Revolving Lender” and
delivering to the Administrative Agent such signature page prior to the Consent
Deadline stating the amount of their Revolving Facility Commitments outstanding
that such Revolving Facility Lender would like to extend and reclassify as
Tranche 2 Revolving Commitments; provided that the Borrower in its discretion in
consultation with the Administrative Agent may accept any signature page
delivered after the Consent Deadline.
          Section 2. Representations and Warranties. The Borrower represents and
warrants to the Administrative Agent and each of the Lenders that:
     (a) The execution and delivery of this Amendment is within the Borrower’s
organizational powers and has been duly authorized by all necessary
organizational action on the part of the Borrower. This Amendment has been duly
executed and delivered by the Borrower and constitutes, a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally, subject to general principles of equity and subject
to implied covenants of good faith and fair dealing. This Amendment will not
violate any Requirement of Law in any material respect, will not violate or
result in a default or require any consent or approval under any indenture,
agreement or other instrument binding upon any Loan Party or its property, or
give rise to a right thereunder to require any payment to be made by any Loan
Party, except in each case for violations, defaults or the creation of such
rights that would not reasonably be expected to result in a Material Adverse
Effect.
     (b) After giving effect to this Amendment, the representations and
warranties set forth in Article III of the Existing Credit Agreement or in any
other Loan Document are true and correct in all material respects (except where
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date).
     (c) After giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing.
          Section 3. Effectiveness. This Amendment shall become effective on the
date (the “2011 Amendment Effective Date”) on which (i) the Administrative Agent
shall have received counterparts of this Amendment executed by the Borrower, the
Guarantors, UBS, Citi, each Extending Lender and the Required Lenders and
(ii) each of the following conditions shall have been satisfied in accordance
with the terms thereof:
     (a) the representations and warranties set forth in Section 2 hereof shall
be true and correct as of the 2011 Amendment Effective Date;
     (b) the Borrower shall deliver or cause to be delivered a legal opinion of
counsel to the Borrower, together with any additional legal opinions or other
documents reasonably

-2-



--------------------------------------------------------------------------------



 



requested by the Administrative Agent in connection herewith, in each case dated
the 2011 Amendment Effective Date;
     (c) the Administrative Agent shall have received a certificate, dated the
2011 Amendment Effective Date and signed by a Responsible Officer of the
Borrower, confirming compliance with the conditions precedent set forth in this
Section 3 (to the extent satisfaction thereof is not subject to the discretion
of a Secured Party) and Section 4.01 of the Amended and Restated Credit
Agreement (to the extent satisfaction thereof is not subject to the discretion
of a Secured Party);
     (d) Citi, as sole lead arranger (the “Sole Lead Arranger”) in connection
with this Amendment, shall have been paid such fees as the Sole Lead Arranger
and the Borrower have separately agreed to pursuant to the Fee Letter, dated
June 16, 2011 among the Sole Lead Arranger and the Borrower;
     (e) the Borrower shall have paid all reasonable out-of-pocket costs and
expenses of the Sole Lead Arranger and the Administrative Agent in connection
with the preparation, negotiation and execution of this Amendment (including the
reasonable fees and expenses of Cahill Gordon & Reindel llp as counsel to the
Sole Lead Arranger); and
     (f) the Administrative Agent shall have received from the Borrower a
consent fee for the account of each Lender that has returned an executed
signature page to this Amendment to the Administrative Agent as of the Consent
Deadline (each such Lender, a “Consenting Lender”) equal to (x) 0.10% of the
aggregate principal amount of Loans and Commitments, if any, held by such
Consenting Lender as of the 2011 Amendment Effective Date and (y) 0.50% of the
aggregate principal amount of Tranche 2 Revolving Commitments held by such
Consenting Lender as of the 2011 Amendment Effective Date with respect to which
a consent was delivered.
          Section 4. Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be deemed to be an original, but
all of which when taken together shall constitute a single instrument. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.
          Section 5. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
The provisions of Sections 9.07, 9.11 and 9.15 of the Amended and Restated
Credit Agreement shall apply to this Amendment to the same extent as if fully
set forth herein.
          Section 6. Headings. The headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
          Section 7. Effect of Amendment. Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, the Collateral Agent, any other Agent, any
Issuing Bank or the Swingline Lender, in each case under the Existing Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other provision of
either such agreement or any other Loan Document. Except as expressly set forth
herein, each and every term, condition, obligation, covenant and agreement
contained in the Existing Credit Agreement or any other Loan Document is hereby
ratified and re-affirmed in all respects and shall continue in full force

-3-



--------------------------------------------------------------------------------



 



and effect. Each Loan Party reaffirms its obligations under the Loan Documents
to which it is party and the validity of the Liens granted by it pursuant to the
Security Documents. This Amendment shall constitute a Loan Document for purposes
of the Existing Credit Agreement and from and after the 2011 Amendment Effective
Date, all references to the Existing Credit Agreement in any Loan Document and
all references in the Existing Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Existing Credit
Agreement, shall, unless expressly provided otherwise, refer to the Amended and
Restated Credit Agreement. Each of the Loan Parties hereby consents to this
Amendment and confirms that all obligations of such Loan Party under the Loan
Documents to which such Loan Party is a party shall continue to apply to the
Amended and Restated Credit Agreement.
[Remainder of page intentionally left blank]

-4-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective authorized officers as of the day and year
first above written.

            NUANCE COMMUNICATIONS, INC.
      By:   /S/ Thomas L. Beaudoin         Name:   Thomas L. Beaudoin       
Title:   Executive Vice President and Chief Financial Officer     

CAERE CORPORATION
SPEECHWORKS INTERNATIONAL, INC.
ART ADVANCED RECOGNITION TECHNOLOGIES, INC.
DICTAPHONE CORPORATION
NUANCE COMMUNICATIONS LLC
VOICE SIGNAL TECHNOLOGIES, INC.
VIECORE, LLC
TEGIC COMMUNICATIONS, INC.
RUETLI HOLDING CORPORATION
EQUITRAC CORPORATION
SNAPIN SOFTWARE, LLC
ECOPY, LLC
OSI LLC
WEBMEDX, INC.

                  By:   /S/ Thomas L. Beaudoin         Name:   Thomas L.
Beaudoin        Title:   President and Treasurer     

          [Signature Page to Amendment Agreement]
                       

 



--------------------------------------------------------------------------------



 



            UBS AG, STAMFORD BRANCH, as Administrative
   Agent, Collateral Agent and as a Lender
      By:   /S/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director              By:   /S/ Irja R. Otsa         Name:   Irja R.
Otsa        Title:   Associate Director     

[Signature Page to Amendment Agreement]

 



--------------------------------------------------------------------------------



 



            CITIGROUP GLOBAL MARKETS INC., as Sole Lead
    Arranger, Sole Book Runner and as a Lender
      By:   /S/ Caesar W. Wyszomirski         Name:   Caesar W. Wyszomirski     
  Title:   Director     

[Signature Page to Amendment Agreement]

 



--------------------------------------------------------------------------------



 



Extension Election and Signature Page to the Amendment
The undersigned evidences its consent to the amendments and acknowledgements
reflected in this Amendment and hereby agrees to extend and convert an amount of
its Term Loans and/or Revolving Facility Commitments, as the case may be, not to
exceed the applicable amount set forth below, into Term C Loans and/or Tranche 2
Revolving Commitments, as the case may be, in accordance with this Amendment and
with Section 2.1(b) or Section 2.1(c), as applicable, of the Amended and
Restated Credit Agreement on the 2011 Amendment Effective Date. Any Lender that
only checks a box under Column A below shall thereby have consented to this
Amendment and the Amended and Restated Credit Agreement with respect to each
term hereof and thereof other than the extension and conversion of any of its
Term Loans and/or Revolving Facility Commitments.
          Indicate either A, B, or C for all applicable Classes of Commitments
and/or Loans; and

                          A.   B.   C. Class   Consent Only   Consent and Extend
and/or Convert All   Consent and Extend and/or Convert a Portion  
Term Loans
  o   o   Extend and convert all Term Loans into Term C Loans   o   Extend and
convert $__________________ principal amount of Term Loans into Term C Loans
 
                   
Revolving Facility
   Commitments
  o   o   Extend and convert all Revolving Facility Commitments into Tranche 2
Revolving Commitments   o   Extend and convert $_______________ principal amount
of Revolving Facility Commitments into Tranche 2 Revolving Commitments

[Signature Page Follows]
[Signature Page to Amendment Agreement]

 



--------------------------------------------------------------------------------



 



                      Institution Contact information:       Name of
Institution:    
 
                    Contact Person:

            ,                    
 
                    Phone:(                    )  
                      -                           as a Lender,    
 
                   
 
                    Email:

               
 
 
 
               
 
          By:        
 
          Name:  
 
   
 
          Title:        
 
                                If two signatures are required:    
 
                   
 
          By:        
 
          Name:  
 
   
 
          Title:        

[Signature Page to Amendment Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A
Amended and Restated Credit Agreement
(See Attached)

 



--------------------------------------------------------------------------------



 



Exhibit B
Amended and Restated Exhibits and Schedules
(See Attached)

 